Case 8:19-cv-02102-JLS-ADS Document 22 Filed 09/21/20 Page 1 of 1 Page ID #:153



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                           CENTRAL DISTRICT OF CALIFORNIA
  10   JOHN NOONE, an individual,          )         Case No. 8:19-cv-02102-JLS-ADS
                                           )
  11                                       )
                    Plaintiff,             )         ORDER DISMISSING ACTION
  12                                       )         PURSUANT TO STIPULATION OF
              vs.                          )         DISMISSAL [FRCP 41(a)(1)(A)(ii]
  13                                       )
       POWER PARAGON, INC., a Delaware )
  14   corporation; and DOES 1 through 10, )
       inclusive,                          )
  15                                       )
                                           )
  16                Defendants.            )
                                           )
  17
  18           Pursuant to stipulation of the parties under Federal Rule of Civil Procedure
  19   41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
  20   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with each
  21   party bearing that party’s own attorney’s fees and costs. The Clerk is directed to close the
  22   file.
  23   Dated: September 21, 2020
  24
  25                                               JOSEPHINE L. STATON
                                                   UNITED STATES DISTRICT JUDGE
  26
  27
  28



                                                     1
                                                          ORDER DISMISSING ACTION PURSUANT TO
                                                      STIPULATION OF DISMISSAL [FRCP 41(a)(1)(A)(ii]
